Lummus, J.
The plaintiff obtained a verdict for personal injuries sustained when at night he fell into a trench dug across a sidewalk by servants of the water department of the defendant. There was evidence for the plaintiff that the trench was left insufficiently lighted.
Subject to exception by the defendant, the plaintiff was permitted to prove that shortly after the occurrence of the injury, the superintendent of public works of the defendant was notified, and sent an inspector who changed the position of the “horse” or barrier so that it stretched across the sidewalk, and then hung four lanterns on it.
There was no question that the trench was dug and maintained by the water department, and consequently the admission of the evidence cannot be supported on the ground that it bore upon the question of control over, and responsibility for, the excavation. Perkins v. Rice, 187 Mass. 28. Baum v. Ahlborn, 210 Mass. 336. The case falls within the rule that the taking of additional precautions after an accident is not competent as an admission that insufficient care had been exercised before. Shinners v. Proprietors of Locks & Canals, 154 Mass. 168. Gauvreau v. Gulf Refining Co., ante, 54. Knowles v. Great Atlantic & Pacific Tea Co. 287 Mass. 400, 403.

Exceptions sustained.